FLETCHER, Judge
(concurring in the result):
It is a long-standing tradition in our military law that challenges for cause be liberally granted at courts-martial. See para. 62 h(2), Manual for Courts-Martial, United States, 1969 (Revised edition); W. Winthrop, Military Law and Precedents 212-13 (2d ed. 1920 Reprint); W. DeHart, Observations on Military Law, and the Constitution and Practice of Courts-Martial 115-16,125-27 (1846). This practice is eminently reasonable, especially in view of the limited availability of peremptory challenges at courts-martial. See United States v. Holley, 17 M.J. 361 (C.M.A.1984). Therefore, I expressly reject the lead opinion’s indiscriminate analogy to civilian challenge practice and its encouragement of a more parsimonious approach by trial judges to challenges for cause at courts-martial. I would affirm this case based on my opinion in United States v. Harris, 13 M.J. 288 (C.M.A.1982).